Name: Decision No 1/2000 of the EU-Romania Association Council of 17 February 2000 extending the double-checking system established by Decision No 3/97 of the Association Council for the period from 1 January to 31 December 2000
 Type: Decision
 Subject Matter: European construction;  trade policy;  economic geography;  Europe
 Date Published: 2000-03-15

 Avis juridique important|22000D0315(02)Decision No 1/2000 of the EU-Romania Association Council of 17 February 2000 extending the double-checking system established by Decision No 3/97 of the Association Council for the period from 1 January to 31 December 2000 Official Journal L 067 , 15/03/2000 P. 0035 - 0035DECISION No 1/2000 OF THE EU-ROMANIA ASSOCIATION COUNCILof 17 February 2000extending the double-checking system established by Decision No 3/97 of the Association Council for the period from 1 January to 31 December 2000(2000/214/EC)THE ASSOCIATION COUNCIL,Whereas:(1) The contact group referred to in Article 11 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, which entered into force on 1 February 1995, met on 6 October 1999 and agreed to recommend to the Association Council established under Article 106 of the Agreement that the double-checking system introduced in 1998 by Decision No 3/97 of the Association Council(1), extended for the period from 1 January to 31 December 1999 by Decision No 5/98 thereof(2), should be extended for the period from 1 January to 31 December 2000.(2) The Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1The double-checking system established by Decision No 3/97 shall continue to apply for the period from 1 January to 31 December 2000. In the preamble and Article 1(1) and (3) of the Decision, references to the period 1 January to 31 December 1999 shall be replaced by references to 1 January to 31 December 2000.Article 2This Decision shall enter into force on the date of its adoption.It shall apply with effect from 1 January 2000.Done at Brussels, 17 February 2000.For the Association CouncilThe PresidentP. ROMAN(1) OJ L 13, 19.1.1998, p. 57.(2) OJ L 19, 26.1.1999, p. 9.